NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANNET RUIZ-QUIJAS,                             No.    16-70947

                Petitioner,                     Agency No. A098-391-044

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 11, 2022**
                               Phoenix, Arizona

Before: MURGUIA, Chief Judge, GRABER, Circuit Judge, and L. BURNS,***
District Judge.

      Yannet Ruiz-Quijas petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing her appeal from an Immigration Judge’s (“IJ”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
decision. The IJ denied Ms. Ruiz-Quijas’s claim for withholding of removal under

8 U.S.C. § 1231, et seq., because, among other reasons, she established neither

membership in a cognizable particular social group nor nexus to a protected ground.

The IJ denied relief under the Convention Against Torture (“CAT”) because Ms.

Ruiz-Quijas failed to establish a likelihood of torture with acquiescence by the

Mexican government.

      1. Ms. Ruiz-Quijas’s brief before the BIA did not develop any argument about

why the IJ erred in determining that she had established neither membership in a

cognizable particular social group nor nexus. See Abebe v. Mukaskey, 554 F.3d

1203, 1208 (9th Cir. 2009) (“Petitioner will therefore be deemed to have exhausted

only those issues he raised and argued in his brief before the BIA.”). Because Ms.

Ruiz-Quijas failed to exhaust administrative remedies, we lack jurisdiction to review

the IJ’s denial of withholding of removal. See 8 U.S.C. § 1252(d)(1); see also

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (“[Section] 1252(d)(1)

mandates exhaustion and therefore generally bars us, for lack of subject-matter

jurisdiction, from reaching the merits of a legal claim not presented in administrative

proceedings below.”).

      2. Ms. Ruiz-Quijas also failed to exhaust her CAT claim, because her brief

before the BIA did not mention CAT and provided neither reasons nor argument

explaining why the IJ erred in denying her CAT claim. See Abebe, 554 F.3d at 1208.


                                          2
We therefore lack jurisdiction over Ms. Ruiz-Quijas’s challenge to the IJ’s denial of

CAT protection. See Barron, 358 F.3d at 678.

      Because we lack jurisdiction over both of Ms. Ruiz-Quijas’s claims, the

petition must be dismissed. See Alvarado v. Holder, 759 F.3d 1121, 1133 (9th Cir.

2014) (dismissing petition for lack of subject matter jurisdiction where petitioner did

not sufficiently exhaust before the BIA his argument challenging the IJ’s decision).

      PETITION DISMISSED.




                                          3